                           UNITED STATES DISTRICT COURT

                               DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                             Plaintiff,

                                                           Case No. 1:21-cr-00575-JB-1

       -vs-


JAKOB CERVANTES,

                             Defendant.


                    ORDER DENYING DEFENDANT’S EXPEDITED
                   MOTION TO REVIEW CONDITIONS OF RELEASE

       THIS MATTER is before the Court on defendant Jacob Cervantes’ Expedited Motion to

Review Conditions of Release, filed on May 5, 2021. Doc. 18. The United States opposes the

motion. Doc. 23. For the following reasons, the Court denies Mr. Cervantes’ motion.

       On March 29, 2021, the Court held both a preliminary hearing and a detention hearing on

a criminal complaint that had been filed against Mr. Cervantes. Doc. 13. Mr. Cervantes was

charged in a criminal complaint with being a prohibited person in possession of a firearm and

ammunition, and he subsequently has been indicted on that charge. See Docs. 1, 16. At the

hearing on March 29, 2021, the government both presented evidence and proffered evidence that

Mr. Cervantes posed a significant danger to the community. See Doc. 13 (clerk’s minutes).

However, given Mr. Cervantes’ status as a paraplegic and his representation that he needed to

continue with medical care he was receiving in Albuquerque, the government did not oppose Mr.

Cervantes’ release to the La Pasada Halfway House. See id. The Court agreed with that
approach and chose to release Mr. Cervantes to the halfway house subject to conditions. See

Doc. 14. The Court determined that these were the least restrictive conditions that would assure

the safety of the community. Mr. Cervantes now seeks to be released to the same third-party

custodian whom the Court rejected in March. Mr. Cervantes has not presented sufficient

evidence for the Court to reconsider its prior ruling and modify the conditions of release as he

proposes.

       The primary basis for Mr. Cervantes’ request for release to his father, Ernest Cervantes,

is that he is having trouble accessing adequate medical care at La Pasada, and also is having

trouble performing all his activities of daily living without the assistance of family members.

See generally Doc. 18 at 1–2. He also suggests that he needs to have a medical procedure done,

but that he has had to reschedule the procedure because he cannot obtain adequate assistance at

La Pasada for follow-up care. Id. at 2. Mr. Cervantes, however, has not submitted any medical

records to support his claims that his medical condition is deteriorating at La Pasada. See

generally Doc. 18. Although the Court is confident that living with a family member might be

easier for Mr. Cervantes given his physical limitations, the government has presented substantial

evidence—both at the hearing in March and in its response to Mr. Cervantes’ motion—that Mr.

Cervantes’ physical condition has not interfered with his ability to carry and use firearms, and

possibly to sell them, and to use those weapons to intimidate and possibly injure others. See

Doc. 23 at 1–6, 9–10. The Court therefore will not amend the conditions of release to permit Mr.

Cervantes to live with his father.

       The Court will clarify, however, that it does not view Mr. Cervantes’ motion as seeking

to reopen the detention hearing under 18 U.S.C. § 3142(f) or as seeking temporary release under

18 U.S.C. § 3142(i). See Doc. 23 at 7–9 (arguing that the Court should deny Mr. Cervantes’

                                                 2
motion because Mr. Cervantes has not presented new, material information warranting his

release, nor has he presented compelling reasons for temporary release). The Court released Mr.

Cervantes to the halfway house. See Doc. 14. Consequently, under 18 U.S.C. § 3142(c)(3), the

Court “may at any time amend the order [of release] to impose additional or different conditions

of release.” The defendant and the government each have the right to seek modification or

review of any release order by filing a motion under 18 U.S.C. § 3145(a). Nonetheless, having

considered Mr. Cervantes’ motion, the Court declines to amend the conditions of release as Mr.

Cervantes has proposed.

       IT IS THEREFORE ORDERED that defendant Jacob Cervantes’ Expedited Motion to

Review Conditions of Release (Doc. 18) is DENIED.

       DATED this 13th day of May 2021




                                                    __________________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge




                                               3
